Title: To Benjamin Franklin from Jean-François-Clément Morand, [1780–1781]
From: Morand, Jean-François-Clément
To: Franklin, Benjamin


[1780–1781]
M. morand, aussitot que le tems, S’adoucira, S’occupera des articles qui reviennent a M. le Venerable et Veneré Confrere M. Franklin; en attendant M. Morand desireroit que M. Franklin Voulut bien S’occuper de Ce qui Suit.
Le Volume des transact. an. 1676, No. 130, art. 13. p. 762, fait mention d’une mine de charbon de terre, embraseè, près Newcastle; depuis cette epoque, il n’a etè fait mention nulle part de cette mine embrasée. Existe-t-elle encore, en ce cas, Sa Situation, Son nom.
 
Addressed: M. Franklin
